People v Acosta (2019 NY Slip Op 00611)





People v Acosta


2019 NY Slip Op 00611


Decided on January 30, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 30, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
SHERI S. ROMAN
JEFFREY A. COHEN
FRANCESCA E. CONNOLLY, JJ.


2016-11450	ON MOTION
 (Ind. No. 96-00424)

[*1]The People of the State of New York, respondent,
vSixto Acosta, also known as Hector Acosta, appellant.


John P. Savoca, Yorktown Heights, NY, for appellant.
Anthony A. Scarpino, Jr., District Attorney, White Plains, NY (Jennifer Spencer of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a resentence of the Supreme Court, Westchester County (Barry Warhit, J.), imposed September 7, 2016, upon his convictions of robbery in the first degree (two counts), robbery in the second degree (three counts), assault in the second degree (two counts), and grand larceny in the fourth degree (three counts), upon a jury verdict. Assigned counsel has submitted a brief in accordance with Anders v California (386 US 738), in which he moves for leave to withdraw as counsel for the appellant.
ORDERED that the motion of John P. Savoca for leave to withdraw as counsel for the appellant is granted, and he is directed to turn over all papers in his possession to the appellant's new counsel assigned herein; and it is further,
ORDERED that Thomas R. Villecco, 366 North Broadway, Suite 41, Jericho, NY 11753, is assigned as counsel to prosecute the appeal; and it is further,
ORDERED that the respondent is directed to furnish a copy of the certified transcript of the proceedings to the appellant's new assigned counsel; and it is further,
ORDERED that new counsel shall serve and file a brief on behalf of the appellant within 90 days of the date of this decision and order on motion and the respondent shall serve and file its brief within 30 days after the brief on behalf of the appellant is served and filed. By prior decision and order on motion of this Court dated February 23, 2017, the appellant was granted leave to prosecute the appeal as a poor person, with the appeal to be heard on the original papers, including a certified transcript of the proceedings, and on the briefs of the parties. The parties are directed to file an original and five duplicate hard copies, and one digital copy, of their respective briefs, and to serve one hard copy on each other (see 22 NYCRR 1250.9[a][4]; [c][1]).
The brief submitted by the appellant's counsel pursuant to Anders v California (386 US 738) is deficient because it fails to contain an adequate statement of facts, fails to adequately analyze potential appellate issues, and fails to highlight facts in the record that might arguably support the appeal (see People v Cooper, 150 AD3d 1141, 1141-1142; Matter of Giovanni S. [*2][Jasmin A.], 89 AD3d 252, 256). Since the brief does not demonstrate that assigned counsel has fulfilled his obligations under Anders v California, we must assign new counsel to represent the appellant (see People v McCalla, 160 AD3d 662, 663; People v Cooper, 150 AD3d at 1142; People v Bennett, 135 AD3d 869, 870; Matter of Giovanni S. [Jasmin A.], 89 AD3d at 258).
MASTRO, J.P., ROMAN, COHEN and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court